Citation Nr: 1701209	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for residuals of an unknown tropical disease, to include malaria or hepatitis, characterized as a liver disorder.

2.  Entitlement to service connection for an esophageal disorder, to include hiatal hernia and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1970 until November 1971, with service in the Republic of Vietnam from November 1970 to November 1971.  This case comes to the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
	
In December 2015 the Board remanded this case for additional development, and it has since been returned to the Board for further appellate review. 

With regard to the Veteran's claim for service connection for residuals of from an unknown tropical disease, VA and private treatment records note the Veteran's report of experiencing an unknown tropical disease in the Republic of Vietnam.  With regard to the Veteran's claim for service connection for a hiatal hernia, VA and private treatment records show complaints of heartburn, and the Veteran has also been diagnosed with GERD.  As such, the claims have been re-characterized generally as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

This case was processed using the Virtual Benefit Management System (VBMS) and the Virtual VA electronic clams file.  Notification letters from February 2015, November 2014, and August 2014 are located in Virtual VA.  These documents are not available in VBMS.  Otherwise, all documents contained in Virtual VA are duplicative of what is in VBMS or irrelevant to the claims on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, additional remand is necessary prior to appellate review of Veteran's claims to obtain compliance with Board remand directives and to obtain adequate etiology opinions.  

The Board notes that in December 2015, the Board remanded this case to obtain outstanding private and VA medical records, and to secure adequate VA examinations and opinions with regard to the Veteran's service connection claims.  The AOJ did obtain complete medical records from his private treating doctors, which included Med Now, Northern Georgia Surgical Associates, and Dalton Gastroenterology.  

However, the VA examinations and opinions obtained are inadequate and did not comply with the Board's remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where the Veteran has provided lay testimony of an in-service event or injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In April 2016, the Veteran was afforded a VA hematologic and lymphatic conditions examination.  The examiner opined that there were no current residuals of an in-service fever, noting that no febrile condition was diagnosed or treated during service per the service treatment records (STRs).  The examiner also opined that there was no current liver disorder as the current liver enzymes were normal and that there was no hepatitis due to a negative profile done in 2002.  The examiner did not address the following relevant evidence:  2010 and 2011 VA records noting elevated liver enzymes; 2002 private medical record noting that the hepatitis profiler showed possible chronic problems; 1999 private records that contained hepatitis testing that was reactive for hepatitis B; and a November 2015 VA examination that listed elevated liver enzymes as a current problem.  The examiner also did not provide a supporting explanation for why there were no residuals of an in-service fever.  This must be done on remand.

In April 2016, the Veteran was afforded a VA esophageal condition examination.  The examiner diagnosed GERD, but found that hiatal hernia was not related to service because the STRs did not diagnose either reflux or hernia and hernia was not diagnosed until the 1990s.  But the examiner ignored the Veteran's lay statements of reflux since the 1970s, of being told that he had a hiatal hernia in the 1990s, and being prescribed antacids since 2002.  Thus, remand is necessary to secure an adequate VA examination that considers the Veteran's medical history and addresses all relevant evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file, all outstanding records of treatment on remand; all outstanding and relevant VA treatment records from April 2016 onward must be identified and associated with the claims folder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with appropriate VA examinations to determine the nature and etiology of any currently present residuals of an unknown tropical disease, to include hepatitis or malaria, characterized by a liver disorder present.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated test and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must address the following:

a) Identify all currently present liver disorders.  The examiner must address the significance of the Veteran's elevated liver enzymes documented during the pendency of this appeal.  

b) Identify whether there are any residuals of an in-service illness during Vietnam.  The examiner must address the Veteran's lay statements regarding the particulars of his in-service illness, to include statements made in his notice of disagreement and a July 2010 submission.  For purposes of this examination only, please presume that the illness during service occurred as the Veteran describes.  

c) For each identified liver disorder; is it at least as likely as not (a 50 percent or greater probability) that the disorder was had its onset in, or is otherwise etiologically related to, active service, to include as residuals of the Veteran's reported in-service illness?

In forming the above opinions, the examiner must address the Veteran's report of an in-service fever accompanied by blisters, his reactive test to hepatitis, and the noted elevated liver enzymes.  The examiner must also specifically address VA medical records that show elevated liver enzymes from August 2010 to November 2015, and the private medical records.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the claimed esophageal disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide the following information and opinions:

a) Identify all currently present esophageal disorders.  If GERD and/or hiatal hernia are not diagnosed, then address the prior diagnoses of record.  

b) For each identified esophageal disorder, is it at least as likely as not (a 50 percent or great probability) that the disorder had its onset in, or is otherwise etiologically related to, active service?

In forming the above opinions, the examiner must specifically address the Veteran's report of reflux that had its onset in the 1970s.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response receive as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

